DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/009521 in view of Aouad, US 7,871,976. Page and paragraph number refer to the machine translation attached. The WO reference discloses solid textile-softening compositions and methods of making same. The compositions comprise a matrix of a compound having a melting or softening temperature in the range of 45-300 degrees C and a compound with affinity for fabric distributed therein (p. 1, penultimate para.)  The compound with affinity for fabric may be a polysiloxane, a softening clay, a cationic polymer or a mixture thereof (p. 2, 5th para.) Suitable matrix materials include polyethylene glycols, and the matrix material is present at 40-99.8% by weight, and preferably at 85-97% by weight (p. 5, claim 6.) Perfume is preferably present at 0.1-15% by weight (p. 5, claim 7.) Regarding the molecular weight of the polyethylene glycol, see the table on p. 39, in which a polyethylene glycol with a molecular weight of 4000 is used, as well as a dye.  Regarding claim 5, other matrix materials may be incorporated, including those at p. 12, para. 4, which include glucose, a hexose monosaccharide. See also the disclosure of the suitability of isomalt, with a melting point of 145-150 degrees C. This is the melting point of anhydrous isomalt, so the suitability of anhydrous carbohydrates may be reasonably inferred. Specific percentages of carbohydrate are not disclosed, but experimentation with differing amounts of different materials which are disclosed as suitable matrix materials would be routine experimentation. Colorants may be added (p. 20, bottom). Determination of the coloration-effective amount of th para.) Suitable grayness inhibitors include starch (p. 35, 2nd para.) Perfume is present at 0.1-15% by weight (p. 9, bottom.) 
Making the fabric treatment composition in the form of pastilles is not disclosed, nor is incorporation of perfume microcapsules. The Aouad reference teaches laundry scent additives comprising polyethylene glycol and perfume (abstract). The compositions comprise about 80-91% of polyethylene glycol, wherein the polyethylene glycol has a molecular weight of about 5,000-11,000 (col. 3, lines 9+) and perfume at about 9-20%. The compositions may also comprise perfume microcapsules (col. 3, lines 34-36). The compositions may be in the form of pastilles (col. 5, lines 25+). The lozenges may be hemispherical or compressed hemispherical (col. 5, lines 41+). Pastilles generally have a mass of 0.95 mg to about 2 grams (col. 5, lines 64+). Note the sizes disclosed in this passage as well. Regarding the ancillary ingredients of claim 15, see p. 7, para. 10 of the WO.
It would have been obvious at the time of filing to formulate the compositions of the WO as pastilles, because both the WO and Aouad disclose fabric care compositions comprising perfume in a carrier that may be polyvinyl alcohol, and Aouad teaches that such compositions may be formulated into pastilles. In addition, Aouad teaches that some of the perfume present may be microencapsulated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including 
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761